DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, including original claims 13-20 and newly added claims 21-32, in the reply filed on 9/21/2022 is acknowledged.

Claim Objections
Claims 26 and 30 are objected to because of the following informalities:  
Line 4 of claim 26 contains an apparent typographic error (“…removing exposed the mask layer…”).  The Examiner suggests the following amendment to improve the clarity of claim 26:

26. The method of claim 21, further comprising: 
forming a mask layer over the epitaxial liner prior to forming the second source/drain features; and 
removing 

Line 2 of claim 30 contains an apparent typographic error (“…a third liner layer in contact with the second layer…”).  Since the second layer appears to refer to the second liner layer of claim 29, the Examiner suggests the following amendment:


30. The method of claim 29, wherein the self-aligned liner further comprises a third liner layer in contact with the second liner layer, and the third liner layer comprise an oxide.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 20 recites “…wherein the first element is silicon and second element is phosphate” (emphasis added).  Claim 20 depends, directly and indirectly, on claims 13-15, which require the second element to be comprised by a cap layer, the cap layer epitaxially grown over a first source/drain liner and then oxidized.
¶¶ 0124-0126 disclose epitaxial cap layer 136, comprising SiP, oxidized to form SiPOx layer 138.  As understood by the Examiner, SiP is a simplified molecular representation of silicon phosphate, and comprises the elements silicon (Si) and phosphorus (P).  The cap layer in the disclosed embodiments comprises the elements of silicon and phosphorus.
In the field of chemistry, the common meaning of phosphate is defined as:
a salt or ester of phosphoric acid, or a tertiary salt of orthophosphoric acid, or
as sodium phosphate.  

None of the disclosed embodiments provide support for an epitaxial cap layer including a salt of phosphoric acid, and therefore the Applicant’s disclosure fails to provide support for a cap layer comprising an element of phosphate.  Since silicon is an atomic element, it appears the term “element” as used in claim 20 is intended to mean an atomic element.  

or the purposes of compact prosecution, the Examiner has interpreted claim 20 to mean:

20. (Original) The method of claim 15, wherein the first element is silicon and the second element is phosphorus.

Appropriate correction is required.

Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites “the second liner layer comprises one or more second type of dopants” in lines 8-9, and “the second source/drain feature comprises one or more second type dopants” in lines 11-12.  Since the limitation “second type [of] dopants” is recited twice, it is unclear if the second type dopants of the second source/drain feature are the same second type dopants of the second liner layer, or a different claim element.  For example, the claim could mean 

the second source/drain feature comprises one or more of the second type [of] dopants, or
the second source/drain feature comprises one or more of another second type [of] dopants.
Since it unclear if the second dopant type of the second source/drain feature is required to be the same type of dopant in in second liner layer, the scope of claim 29 is indefinite.  
For the purpose of compact prosecution, the Examiner has interpreted claim 29 to be consistent with the cited prior art.

Claims 30-32 depend on claim 29, and are rejected under 35 USC § 112(b) for being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-26, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baik et al. (PG Pub. No. US 2009/0020820 A1).
Regarding claim 21, Baik teaches a method for forming a semiconductor device, comprising:
forming a first source/drain feature (¶ 0029 & fig. 1D: 151); 
selectively forming an epitaxial liner (¶ 0031: 153_1) formed on the first source/drain feature (fig. 1D: 153_1 formed on 151);
forming a second source/drain feature (¶ 0033: nsd) while the first source/drain features is covered by the epitaxial liner (fig. 1E: nsd formed while 151 is covered by 153_1); and
depositing a contact etch stop layer (¶ 0036: 163) over first and second source/drain features (fig. 1F: 163 deposited over nsd and 151), 
wherein the contact etch stop layer is formed directly on the second source/drain feature (fig. 1F: 163 formed directly on nsd), and the epitaxial liner is disposed between the first source/drain feature and the contact etch stop layer (fig. 1F: 153_1 disposed between 151 and 163).

Regarding claim 22, Baik teaches the method of claim 21, wherein the epitaxial liner comprises an epitaxially semiconductor layer (¶ 0031: 153_1 comprises a semiconductor layer).

Regarding claim 23, Baik teaches the method of claim 22, wherein the epitaxial liner comprises silicon (¶ 0031: 153_1 comprises epitaxial silicon).

Regarding claim 24, Baik teaches the method of claim 23, further comprising: 
forming a semiconductor cap layer (¶ 0031: 153_2) over the epitaxial liner prior to forming the second source/drain feature (fig. 1E: 153_2 formed over 153_1 prior to forming nsd).

Regarding claim 25, Baik teaches the method of claim 24, wherein the semiconductor cap layer comprises geranium (¶ 0031: 153_2 comprises germanium).

Regarding claim 26, Baik teaches the method of claim 21, further comprising: 
forming a mask layer (¶ 0033: 200) over the epitaxial liner prior to forming the second source/drain features (fig. 26: 200 formed over 153_1 prior to forming nsd); and 
removing exposed the mask layer prior to depositing the contact etch stop layer (¶ 0033 & fig. 1E: 200 formed by photolithography, and therefore at least a portion of 200 implicitly removed prior to forming 163), 
wherein a portion of the mask layer is in contact with the second source/drain feature (¶ 0033: the photolithography implicitly removes a portion of 200 contacting nsd).

Regarding claim 29, Baik teaches a method for forming a semiconductor device, comprising: 
forming a first source/drain feature (¶ 0029: 151), wherein the first source/drain feature comprising one or more first type dopants (¶ 0029: 151 comprises in-situ doped impurities);
forming a self-aligned liner (¶ 0031: 153) on the first source/drain feature (fig. 1D: 153 formed on 151), wherein the self-aligned liner comprises: 
a first liner layer (¶ 0031: 153_1) in contact with the first source/drain feature (fig. 1D: 153_1 in contact with 151), wherein the first layer comprises an epitaxial semiconductor layer (¶ 0031: 0031 comprises epitaxial silicon); and 
a second liner layer (¶ 0031: 153_2) in contact with the first liner layer (fig. 1D: 153_2 in contact with 153_1), wherein the second liner layer comprises one or more second type of dopants (¶ 0032: 153_2 comprises a dopant different than the impurity of 151); 
forming a second source/drain feature (¶ 0033: nsd) while the first source/drain feature is covered by the self-aligned liner (fig. 1E: nsd formed while 151 is covered by 153), wherein the second source/drain feature comprises one or more second type dopants (¶ 0033: nsd comprises implanted impurities); and 
depositing a contact etch stop layer (¶ 0036: 163) over the self-aligned liner and the second source/drain feature (fig. 1F: 163 formed over 153 and nsd).

Regarding claim 31, Baik teaches the method of claim 29, further comprising forming a mask layer (¶ 0033: 200) on the self-aligned liner prior to forming the second source/drain feature (fig. 1E: 200 formed on 153 prior to forming nsd).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub. No. US 2019/0371677 A1) in view of Bergendahl et al. (PG Pub. No. US 2017/0229350 A1).
Regarding claim 13, Lee teaches a method for forming a semiconductor device, comprising: 
forming first and second fin structures (¶ 0014 & fig. 2: fins 58 in regions 50B and 50C); 
epitaxially growing a first source/drain feature (¶ 0034: 86A) from the first fin structure while the second fin structure is covered by a first mask layer (¶ 0033: 86A formed in fin of region 50B while fin of region 50C is covered with mask layer 83); 
forming a self-aligned mask layer (¶¶ 0035-0036: 86B/86C) covering the first source/drain feature (fig. 12A); 
removing the first mask layer covering the second fin structure (fig. 13: 83 removed from fin in region 50C); 
epitaxially growing a second source/drain feature (¶ 0041: 88) from the second fin structure (figs. 12C & 15 among others); 
depositing a contact etch stop layer to cover the first source/drain features (¶ 0046: CESL, not shown, formed to cover 86); and 
depositing an interlayer dielectric material (¶ 0046: 90) over the contact etch stop layer (¶ 0046 & fig. 17: CESL formed between 90 and 86).
Lee further teaches forming a conductive contact electrode (¶ 0058: 112) through the interlayer dielectric to the epitaxial source/drain regions (fig. 22: 112 extends through 90 to electrically contact 86A/86B/86C and 88A/88B/88C).
Lee is silent to depositing the contact etch stop layer to further cover the second source/drain feature, the first mask layer covering the second fin structure is a hard mask layer, and does not teach the method further comprising removing the self-aligned mask layer.
However, Lee does teach forming contact openings in the interlayer dielectric material (¶ 0058: openings for source/drain contacts) to both the first and second source/drain features (fig. 22: openings in 90 formed to expose 86 and 88) by an etching process (¶ 0058).
Therefore, it would have been obvious to configure the method of Lee to include depositing the contact etch stop layer to further cover the second source/drain feature, as a means to protect the second source/drain during the contact opening etch.
The method of Lee as modified above does not teach or suggest the first mask layer covering the second fin structure is a hard mask layer, or the method further comprises a step of removing the self-aligned mask layer.
Bergendahl teaches a method including
forming a first source/drain feature (¶ 0085: epitaxial semiconductor 50, similar to 86A of Lee) while a second fin structure is covered by a hard mask layer (¶ 0061 & fig. 8A: 50 formed while fins in second device region 20, similar to 50C of Lee, is covered with hard mask 25); 
forming a second source/drain feature (¶ 0091: 60, similar to 88 of Lee) while a self-aligned mask layer (¶ 0091: 55) covers the first source/drain feature (¶ 0093 & figs. 11A-11B: 60 formed while mask 55 covers first source/drain 50); and
the self-aligned mask layer comprises an oxide (¶ 0091).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee with the mask materials of Bergendahl, as hard mask materials are suitable to prevent epitaxial semiconductor material from forming on the fin structures in the second device region (Bergendahl, ¶ 0084).  Furthermore, the self-aligned oxide mask of Bergendahl provides a material suitable for obstructing subsequently formed second source/drain from being formed in a first device region (Bergendahl, ¶ 0091) without the need for the patterning process of Lee, improving manufacturing efficiency.
It would have been obvious to said artisan to further modify the method of Lee in view of Bergendahl to include a step of removing at least a portion of the self-aligned mask layer, thereby meeting the claim limitation of “removing the self-aligned mask layer”, as a means to allow for the formation of a conductive contact structure to the first source/drain feature.  Said artisan would recognize that the contact resistance of a device formed by the method of Lee and Bergendahl would be minimized/reduced by removal of an oxide (55 of Bergendahl) disposed on the surface of the first epitaxial source/drain feature (86A/86B/86C of Lee).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the hard mask material and self-aligned material of Bergendahl is suitable for the intended uses of epitaxial growth prevention of Lee.

Regarding claim 14, Lee in view of Bergendahl teaches the method of claim 13, wherein forming the self-aligned mask layer comprising: 
epitaxially growing a liner (Lee, ¶ 0035: 86B) on the first source/drain feature; 
epitaxially growing a cap layer (Lee, ¶ 0036: 86C) over on the liner; and
oxidizing at least a portion of the cap layer to form an oxide layer (Bergendahl, ¶ 0091).

Regarding claim 15, Lee in view of Bergendahl teaches the method of claim 14, wherein the liner includes a first element (Lee, ¶ 0034: 86B includes Si among others), and the cap layer includes the first element and a second element (Lee, ¶ 0035: 86C includes Si and C or P).

Regarding claim 19, Lee in view of Bergendahl teaches the method of claim 15, wherein the first element is silicon (Lee, ¶ 0033).
Lee in view of Bergendahl does not teach wherein the second element is geranium.
However, Lee in view of Bergendahl does teach forming a source/drain feature in a PMOS region (Lee, ¶ 0039: 88) including a first element (¶ 0041: portion 88A includes Si among others), and a capping layer (Lee, ¶¶ 0042-0043: 88B and/or 88C) comprising the first element and a second element, wherein the second element is geranium (Lee, ¶¶ 0042-0043: 88B/88C comprises Si and Ge).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second element of Lee in view of with geranium, as a means to provide the semiconductor device with a first source/drain feature suitable for a PMOS.  Such a configuration would allow for the formation of two PMOS devices, or forming the PMOS device before forming the NMOS device.
Furthermore, the Examiner notes that the features of claim 19 are mutually exclusive to those of claim 20, which requires the second element to be phosphate (or phosphorus).  The instant specification does not appear to provide support for the second element of the first source/drain feature to comprise both germanium and phosphate/phosphorus.  Should applicant traverse on the grounds that the limitation of “the second element is geranium” as recited in claim 19 is patentably distinct from the limitation “second element is phosphate” as recited in claim 20, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be non-obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a Restriction/Election Requirement.  Where two or more related inventions are claimed, the principal question to be determined in connection with a requirement to restrict is whether or not the inventions as claimed are distinct. If they are distinct, restriction may be proper.  See MPEP § 806.05 [R-08.2012].

Regarding claim 20, Lee in view of Bergendahl teaches the method of claim 15, wherein the first element is silicon and second element is phosphate (Lee, ¶ 0035). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Bergendahl as applied to claim 15 above, and further in view of Sun et al. (PG Pub. No. US 2018/0061978 A1).
Regarding claim 18, Lee in view of Bergendahl teaches the method of claim 15, comprising oxidizing at least a portion of the cap layer (Bergendahl, ¶ 0091).
Lee in view of Bergendahl does not teach wherein oxidizing at least a portion of the cap layer is performed by decoupled plasma oxidation.
Sun teaches oxidizing an epitaxial layer (¶ 0039: 208, comprising an epitaxial alloy similar to 86 and/or 88 of Lee) by decoupled plasma oxidation (¶ 0046).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee in view of Bergendahl with the oxidation process of Sun, as a means to selectively oxide the epitaxial layer (Sun, ¶ 0046).
 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Baik as applied to claim 26 above, and further in view of Bergendahl.
Regarding claim 27, Baik teaches the method of claim 26, comprising forming a mask layer (200) over an epitaxial liner (153_1), and the mask layer facilitates introducing dopants in the second source/drain region (¶ 0033 & fig. 1E).
Baik is silent to wherein forming the mask layer comprises oxidizing the epitaxial liner.
Bergendahl teaches forming a second source/drain feature (¶ 0091: 60) while a mask layer (¶ 0091: 55) covers a first source/drain feature (¶ 0093 & figs. 11A-11B: 60 formed while mask 55 covers first source/drain 50), wherein forming the mask layer comprises oxidizing an epitaxial layer (¶ 0091: liner 55 formed using a thermal oxidation process on epitaxial layer 50, comprising material similar to second liner 153_2 of Baik).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Baik with the epitaxial oxidation of Bergendahl, as a means to obstruct subsequently formed second source/drain 60 from being formed in a first device region (Bergendahl, ¶ 0091).  Such a combination eliminates the need for the photolithographic process of Baik, improving manufacturing efficiency.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Baik as applied to claim 21 above, and further in view of Lee.
Regarding claim 28, Baik teaches the method of claim 21, comprising a first source/drain feature (151) and a second source/drain feature (nsd).
Baik does not teach wherein the first source/drain feature is a source/drain feature for a N-type device and the second source/drain feature is a source/drain feature for a P-type device.
Lee teaches forming a mask (¶¶ 0035, 0040: 86C and/or 89) over a first source/drain feature (fig. 13: 86C and 89 formed over 86B), and forming a second source/drain feature while the mask is over the first source/drain feature (¶ 0042 & fig. 15: second source/drain feature 88B formed while 86C and 89 disposed over 86B).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Baik with the conductivity types of Lee, as a means to selectively form the second source/drain feature in the P-type device region (Lee, ¶¶ 0042-0043).
Furthermore, the Examiner notes that there are only two types of conductivity known in the field of semiconductor manufacturing, N-type and P-type.  It has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, there is a design need to selectively form a first source/drain feature in an N-type device region, and selectively form a second source/drain feature in a P-type device region.  Such selective formation requires a sequential process, such that each of the device types is masked while forming the source/drain of the opposing device type.  There are a finite number of predictable solutions to provide this result: mask the N-type source/drain feature while forming the P-type source/drain feature, or mask the P-type source/drain feature while forming the N-type source/drain feature.  Meeting the claimed features of “the first source/drain feature is a source/drain feature for a N-type device and the second source/drain feature is a source/drain feature for a P-type device” merely requires forming the N-type source/drain feature before forming the P-type source/drain feature.  Accordingly, modifying the method of Baik to meet the claimed conductivity convention is nothing more than a predictable solution, and within the technical grasp of a person of ordinary skill, as evidenced by Lee.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Baik as applied to claim 21 above, and further in view of Kim et al. (PG Pub. No. US 2008/0191244 A1).
Regarding claim 32, Baik teaches the method of claim of 29, comprising a second layer (153_2) of a self-aligned layer (153) disposed on first source/drain feature (fig. 1D: 153 formed on 151).  Baik further teaches the second liner layer comprises a semiconductor material (¶ 0031).
Baik does not teach wherein the self-aligned liner further comprises a third liner layer in contact with the second layer, and the third liner layer comprise an oxide.
Kim teaches a source/drain feature (¶ 0027: 19a and/or 19b), a self-aligned layer (¶ 0043: protection pattern 20), wherein the self-aligned layer comprises an oxide liner in contact with a semiconductor liner layer (¶ 0043: 20 formed by sequentially stacking at least one silicon layer pattern, similar to 153 of Baik, and an oxide layer).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the self-aligned liner of Baik to further comprises an oxide liner layer in contact with a semiconductor liner layer, as a means to protect previously formed epitaxially grown material (19a/19b of Kim, 151 and/or 153 of Baik).
 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Baik as applied to claim 31 above, and further in view of Lin et al. (PG Pub. No. US 2018/0350821 A1).
Regarding claim 32, Baik teaches the method of claim 31, comprising a mask layer (200).  Baik further teaches the mask is used to block source/drain dopants from a first device region (¶ 0033 & fig. 5B).  Baik further teaches the mask is formed by photolithography (¶ 0033).
However, Baik is silent to the material comprised by the mask, and therefore does not teach wherein the mask layer comprises a semiconductor oxide.
Lin teaches a method of forming a mask (¶ 0027: mask layer, not shown, corresponding to 200 of Baik) to block source/drain dopants from a first device region (¶ 0027: mask blocks first regions while performing source/drain implant 328 on second device regions, similar to that of Baik), wherein the mask layer comprises a semiconductor oxide (¶ 0027: in at least one embodiment, the mask layer is a patterned hard mask of silicon oxide).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the mask of Baik with the material of Lin, as a means to protect the first device region from source/drain dopants in the second device region.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, semiconductor oxide is suitable for use as a source/drain implant mask, as evidenced by Lin.

Allowable Subject Matter
1. Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to teach or clearly suggest the limitations stating:
 “forming the self-aligned mask layer further comprising annealing the oxide layer to remove at least a portion of the second element” as recited in claim 16.
Lee teaches a liner (86B) including a first element (¶ 0034: 86B comprises Si among others) and a cap layer (86C) including the first element and a second element (¶ 0035: 86B comprises Si and C or P).  Bergendahl teaches oxidizing at least a portion of a cap layer to form an oxide layer (¶ 0091).  However, Lee and Bergendahl fail to teach annealing the oxide layer to remove at least a portion of the second element, as required by dependent claim 16.
Claim 17 depends on claim 16, and is allowable for implicitly including the allowable subject matter above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ching et al. (PG Pub. No. US 2019/0164970 A1) teaches self-aligned SiGeO mask 185 formed on source/drain epitaxial layer 182 (¶ 0039 & fig. 10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894